UNITED STATES COURT OF APPEALS
                                For the Fifth Circuit



                                       No. 96-60490
                                     Summary Calendar


                                         PASCUAL REN,

                                                                                   Petitioner,


                                             VERSUS


                    IMMIGRATION AND NATURALIZATION SERVICE,

                                                                                   Respondent.




                    Petition for Review of an Order of the
                         Board of Immigration Appeals
                                       (A-70-671-591)
                                         May 15, 1997


Before WISDOM, KING, and SMITH, Circuit Judges.

PER CURIAM:*

       The appellant, Pascual Ren, petitions this court to review the decision

Immigration Appeals upholding the Immigration Judge’s denial of his petition

and withholding of deportation.

       We will not reverse the findings of the Board of Immigration Appeals, o

Judge if the Board adopted his findings, if there is substantial evidence to



       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
decision.   Jukic v. I.N.S., 40 F.3d 747, 749 (5th Cir. 1994).   Reversal is

the evidence is “so compelling that no reasonable fact-finder could fail to

fear of persecution”.   I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992

     A review of the record indicates that Ren has not shown evidence of pas

fear of persecution because of one of the five statutory grounds in the defi

at 8 U.S.C. § 1101(a)(42)(a).   Rather, Ren’s fear was one of conscription or

his refusal to be recruited.    Hence, as the Immigration Judge found, any per

experienced or fears he will experience is a result of his refusal to fight.

abuse its discretion, therefore, in upholding the decision of the Immigratio

     Ren contends that under international law he should be granted temporar

United States as a place of safe haven.    That issue was not raised before th

not consider it.   Ozdemir v. I.N.S., 46 F.3d 6, 8 (5th Cir. 1994).   Further

international law controls only where there is no treaty and no controlling

legislative act or judicial decision.     Gisbert v. U.S. Attorney Gen., 988 F

Cir. 1993).

     The petition for review is DENIED.




                                  2